Citation Nr: 0524787	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  00-23 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable (increased) evaluation for 
dermatophytosis of the toes.

3.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel
INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, which denied increased 
evaluations for diabetes mellitus and dermatophytosis of the 
toes and a total disability evaluation based on individual 
unemployability.  

The Board notes that the veteran filed a Notice of 
Disagreement with respect to a February 2001 rating decision 
that denied an increased evaluation for glomerulonephritis 
with arterial hypertension.  The February 2001 rating 
decision also determined that the veteran had failed to 
submit new and material evidence to reopen a claim for 
service connection for a skin disability other than 
dermatophytosis of the toes.  A Statement of the Case 
addressing these issues was mailed to the veteran in February 
2002.  A timely substantive appeal was not received.  As 
such, the issues are not subject to appellate consideration.

In a statement received in March 2004, the veteran submitted 
a claim for service connection for diabetic retinopathy as 
secondary to his service connected diabetes mellitus.  He 
also claimed secondary service connection for hypertension.  
However, as noted above, the veteran is already service 
connected for glomerulonephritis with arterial hypertension.  
The Board therefore interprets the veteran's statement as a 
new claim for an increased evaluation for glomerulonephritis 
with arterial hypertension.  A review of the record shows 
that the RO has yet to consider the issues of entitlement to 
secondary service connection diabetic retinopathy and 
entitlement to an increased evaluation for glomerulonephritis 
with arterial hypertension.  The issues are referred to the 
RO for appropriate consideration, which should be done prior 
to the readjudication of the veteran's pending claim for a 
total disability evaluation based on individual 
unemployability.


The issues of whether a separate compensable disability 
evaluation for peripheral neuropathy and entitlement to a 
total disability evaluation based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  There is no evidence that the veteran's diabetes mellitus 
requires insulin and regulation of activities.

3.  Under the criteria in effect before August 30, 2002, the 
veteran's dermatophytosis of the toes has not been manifested 
by symptoms of exfoliation, exudation, or itching involving 
an exposed surface or extensive area.  

4.  Under the criteria in effect from August 30, 2002, the 
veteran's dermatophytosis of the toes does not cover at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected or resulted in intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.

CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.119, Diagnostic Code 7913 (2004).


2.  The criteria for a compensable (increased) rating for 
dermatophytosis of the toes have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7806, 7813 (2002), Diagnostic Codes 7806, 
7813 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in July 2002 and March 2004, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for increased rating, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for a higher disability evaluation.  
The July 2002 and March 2004 letters therefore provided the 
notice of the first three elements that were discussed above.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Although the July 2002 and March 2004 notice letters that 
were provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim on appeal.  Both 
letters specifically informed the veteran of the type(s) of 
evidence that would be relevant to his claim for increased 
ratings and that it was his "responsibility" to make sure 
that VA received all requested records that aren't in the 
possession of a Federal department or agency.  When 
considering the July 2002 and March 2004 notification 
letters, the Board finds that the veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to the VA notice.

The June 2000 rating decision, August 2000 Statement of the 
Case (SOC), July 2002 rating decision, February 2004 SOC, and 
February 2004 Supplemental Statement of the Case (SSOC) 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for increased ratings.  
The February 2004 SOC and SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Outpatient records from the San Juan VA healthcare system 
have been obtained.  Reports and records from the Social 
Security Administration are also of record.  The veteran has 
not identified any additional outstanding medical records 
that would be pertinent to the claim on appeal.  The veteran 
was afforded VA examinations in August 1999, February 2002, 
and May 2002 for the purpose of determining the nature and 
severity of his diabetes mellitus and dermatophytosis of the 
toes.  The Board therefore finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.  See 38 


U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2004) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
February 2002 and March 2004 notices were not given prior to 
the initial adjudication of the claims on appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the notices provided to the veteran were not given 
prior to the first adjudication of the claims, the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).




Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2004).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.


Diabetes

The veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913.  A 20 percent is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent rating requires 
insulin, a restricted diet, and regulation of activities.  A 
60 percent rating is assigned when the condition requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is assigned when more than one daily injection of 
insulin is required with restricted diet, and regulation of 
activities (avoiding strenuous occupational and recreation 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  

After reviewing the evidence of record, the Board finds that 
the veteran's diabetes mellitus is no more than 20 percent 
disabling.  The medical evidence shows that the veteran does 
not require insulin or restricted activities to control his 
diabetes mellitus.  The report of the May 2002 VA examination 
indicated that the veteran denied any restrictions of his 
activities.  It was also noted that he used an oral 
hypoglycemic agent (Glyburide) to control his diabetes 
mellitus.  Outpatient treatment records dated in December 
2002 and December 2003 also indicated that the veteran was 
taking Glyburide to control his diabetes mellitus.  The 
December 2002 treatment note specifically indicated that the 
veteran was not insulin dependent.  The Board therefore 
concludes that the criteria to support a higher (40 percent) 
rating diabetes mellitus have not been established.  In this 
regard, Board notes that the veteran's complaints of 
peripheral neuropathy are addressed in the Remand portion of 
this decision.  See Diagnostic Code 7913, Note (1) that 
states that compensable complications of diabetes are to be 
separately rated unless they are part of the criteria used to 
support a 100 percent evaluation.  

Skin

The veteran's service-connected skin disability of the toes 
has been evaluated as noncompensable under Diagnostic Code 
7813, Dermatophytosis.  The criteria for evaluating 
disabilities of the skin were revised on August 30, 2002.  
Dermatophytosis was and is evaluated under the criteria for 
rating dermatitis or eczema (Diagnostic Code 7806).  

Under the former criteria of Diagnostic Code 7806, skin 
disability is rated as noncompensable when there is slight, 
if any, exfoliation, exudation, or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
warranted when there is exfoliation, exudation or itching 
that involves an exposed surface or an extensive area.  The 
next higher rating of 30 percent is assigned where exudation 
or itching is constant, or where there are extensive lesions 
or marked disfigurement.  The highest rating of 50 percent is 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or the 
disorder is exceptionally repugnant.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2002).

Effective from August 30, 2002, Diagnostic Code 7813 
instructs that dermatophytosis should be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  

Under Diagnostic Code 7806, the criteria for evaluating 
dermatitis or eczema is now rated as follows:

More than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month period 		
			      60


20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period       30

At least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period	
		      10

Less than 5 percent of the entire body or 
less than 5 percent of exposed areas 
affected, and; no more than topical 
therapy required during the past 12-month 
period 							       
0

Or rate as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC's 
7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant 
disability.

The Board has considered the reports of VA examinations 
conducted in August 1999 and February 2002 as well as VA 
outpatient treatment records.  With respect to the veteran's 
service connected dermatophytosis of the toes, the August 
1999 examination report indicated that there was mild distal 
subungual hyperkeratosis of both great toenails.  There was 
also scaling of the toe webs bilaterally.  There were no 
findings of ulceration, exfoliation, crusting, or nervous 
manifestations.  Similar finding were made at the veteran's 
February 2002 examination.  He complained of itching feet and 
toes.  There was erythema and swelling of the proximal nail 
fold on some of the nails bilaterally.  There was scaliness 
of the soles and toe webs.  There were dystrophic great 
toenails with subungual hyperkeratosis.  There was again no 
evidence of exfoliation, ulceration, or crusting.  The 
examiner noted that the veteran used Mycelex lotion on his 
feet.  Subsequent outpatient treatment records note that the 
veteran was prescribed an anti-fungal (Clotrimazole).

Based on the above evidence, the Board finds that a rating in 
excess of the currently assigned noncompensable rating for 
the veteran's dermatophytosis of the toes is not warranted.  
The evidence does not show that the symptoms of the veteran's 
service-connected skin disability more closely approximate 
the criteria for the next higher (10 percent) rating under 
the old or new rating criteria.  The evidence fails to show 
that the veteran's dermatophytosis of the toes results in 
symptoms of exfoliation or exudation.  Further, although he 
complains of itching, the veteran is only service-connected 
for dermatophytosis of the toes, which is clearly not an 
exposed surface or extensive area.  There is also no evidence 
that the service-connected skin disability covers cover at 
least 5 percent, but less than 20 percent, of the entire body 
or exposed area, or that the veteran takes any kind of 
corticosteroid medication immunosuppressive drugs to control 
his condition.  All of the veteran's therapy has been 
topical.  Finally, at the time of his February 2002 
examination, there was no evidence that the service-connected 
skin disability resulted in superficial scars that were 
unstable and/or painful, or that there was any limitation of 
function.  Similarly, as the veteran's service-connected skin 
disability relates to his toes, a rating under Diagnostic 
Code 7800 for disfigurement of head, face, or neck would not 
be applicable.

The Board is cognizant of the Court decision in Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994), which held that a 
separate evaluation could be assigned for symptomatic, 
residual scarring without violating the pyramid rule of 38 
C.F.R. 4.14.  However, as discussed above, there is no 
showing of symptomatic scarring, disfiguration, or other 
findings warranting a separate compensable evaluation.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected 
diabetes mellitus or skin disability.  There is also no 
objective evidence that the veteran diabetes mellitus or skin 
disability of the toes, in and of themselves, cause marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to a compensable (increased) evaluation for 
dermatophytosis of the toes is denied.




REMAND

The RO determined in a July 2002 rating decision that the 
veteran's diagnosed peripheral neuropathy was caused by his 
service connected diabetes mellitus.  Note (1) under 
Diagnostic Code 7913 provides that compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a total rating, and noncompensable 
complications are considered part of the diabetic process 
under this diagnostic code.  The record shows that the 
veteran complains of nocturnal leg cramps and a burning 
sensation in his legs, and that those symptoms have been 
linked to his peripheral neuropathy.  However, despite these 
complaints, no findings were made in the July 2002 rating 
decision as to whether a separate compensable disability 
evaluation was warranted for the veteran's peripheral 
neuropathy.  

There is also no indication that the veteran was ever 
afforded a VA neurological examination to determine the 
severity of his peripheral neuropathy.  The status of a 
disability is a medical determination which must be made from 
the records, without resort to independent medical judgment 
by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The veteran should therefore be scheduled for a VA 
neurological examination.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Entitlement to total 
disability evaluation based on individual unemployability 
requires consideration of the effect on employability of all 
service-connected disabilities.  The determination regarding 
the remanded issue of entitlement to a separate compensable 
disability evaluation for peripheral neuropathy could have a 
significant impact on the outcome of the veteran's total 
disability evaluation based on individual unemployability 
claim.  The Board therefore finds this issue to be 
inextricably intertwined.  Thus, adjudication of the total 
disability evaluation based on individual unemployability 
claim will be held in abeyance pending further development of 
the veteran's increased rating claim.

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should obtain the veteran's 
complete medical file from the San Juan 
VAMC since December 2003 and associate it 
with the claims folder.  

2.  Next, the RO should schedule the 
veteran for a VA examination to determine 
the nature and severity of the veteran's 
service-connected peripheral neuropathy 
of the lower extremities.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should identify and 
characterize any impairment to motor 
function, trophic changes, sensory 
disturbances, loss of reflexes and pain 
or muscle atrophy in each lower extremity 
due to peripheral neuropathy which is a 
residual of diabetes mellitus.  The 
examiner should identify the nerve 
group(s) affected and indicate whether 
there is complete or incomplete 
paralysis.  If incomplete, indicate the 
whether it is severe with marked muscular 
atrophy, moderately severe, moderate, or 
mild.  

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the February 2004 
SOC and SSOC and discussion of all 
pertinent laws and regulations, 
including, but not limited to the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


